Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group A, claim(s) 1-51 and 66-75, drawn to transmitting data in two different hopping modes.
Group B, claim(s) 52-65, drawn to generating a first set of hopping patterns and a second set of hopping patterns.
Group A lacks unity of invention because even though the inventions of these groups require the technical feature of hopping patterns, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Arai (US 5907545).  
The Examiner has conducted a telephone interview with Applicant' s representative, Julia Thomas, to discuss the lack of unity issues regarding Groups A and B. Ms. Thomas elected Group A without traverse in the interview conducted on 06/28/2021
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 20, 22, 43-44, 66 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, it recites “one of the following eight time hopping patterns comprising 24 hops each”, (emphasis added). However, first table for time hopping pattern only has 23 columns. 
Claims 22, 43, 44, 66 and 69 are rejected for the same reason as stated above.
	
Claim Objections
Claims 1-3, 5-6, 19, 24, 47-51, 72-5 are objected to because of the following informalities: 
Claim 1, the Examiner suggests changing to “… hops of the hopping pattern of the second mode are differently distributed in time [[and/]] and in frequency...”  Claims 24, 47 are objected for the same reason as stated above.

Claim 2, the Examiner suggests changing to “… select at least one of the first hopping pattern, the second hopping pattern [[and/or]] and the third hopping pattern from a third set of hopping patterns.”  Claims 3, 5-6, 19, 48, 49, 50, 51 and 73-75 are objected for the same reason as stated above.
Claim 72, the Examiner suggests changing to “… data receiver [[8110)]] is configured to detect ...”  Appropriate corrections are required.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIREN QIN/Examiner, Art Unit 2411